ARNOLD, Judge.
 An order for arrest of judgment is based upon the insufficiency of the indictment or other defect appearing on the face of the record. State v. Davis, 282 N.C. 107, 191 S.E. 2d 664 (1972) ; State v. Fletcher, 279 N.C. 85, 181 S.E. 2d 405 (1971). It is appealable by the State. G.S. 15-179. A judgment of nonsuit, on the other hand, has the force and effect of verdict of not guilty. G.S. 15-173; State v. Ballard, 280 N.C. 479, 186 S.E. 2d 372 (1972). The State may not appeal.
Although referred to by the trial court as an order for arrest of judgment, the order appealed from is in fact an order setting aside the verdict on grounds that it is not supported by the evidence. This Court is without power to review such an order.
Appeal dismissed.
Chief Judge Brock and Judge Parker concur.